Name: Commission Regulation (EEC) No 81/92 of 15 January 1992 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 16. 1 . 92 Official Journal of the European Communities No L 10/9 COMMISSION REGULATION (EEC) No 81/92 of 15 January 1992 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety provision should be made to require the Member States to notify to the Commission on a daily basis the quantities of Basmati rice in respect of which import licences have been applied for ; Whereas, because issue of the import licence is subject to presentation of the certificate of authenticity issued by the exporting country, it is necessary to provide for import licences to have a special period of validity which is greater than that provided for in Commission Regulation (EEC) No 891 /89 of 7 April 1989 on special detailed rules for the application of the system of import and export licences for cereals and rice f), as last amended by Regu ­ lation (EEC) No 675/91 (8) ; Whereas, since the quota of 10 000 tonnes of husked Basmati rice is for one calendar year, the quantity which may be imported from 1 July to 31 December 1991 and from 1 January to 30 June 1996 should be limited to the equivalent of 5 000 tonnes of husked rice ; Whereas Basmati rice is harvested in regions situated in two countries ; whereas import licences giving entitlement to the reduction in the levy may be issued for a maximum annual quantity of 10 000 tonnes only ; whereas as a result some operators possessing certificates of authentic ­ ity may not be able to obtain an import licence under Regulation (EEC) No 3877/86 ; Whereas, in order to facilitate monitoring of the imports in question, the issue of import documents should be restricted to enterprises which give some guarantee, appli ­ cations by a single enterprise should be submitted in only one Member State and import documents should not be transferable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3877/86 of 16 December 1986 on imports of rice of the long-grain aromatic Basmati variety ('), as last amended by Regula ­ tion (EEC) No 3130/91 (2), and in particular Article 3 thereof, Whereas Regulation (EEC) No 3877/86 provides that, for the period 1 to 30 June 1996, a levy equal to 75 % of that calculated in accordance with Article 1 1 of Council Regu ­ lation (EEC) No 1418/76 (3), as last amended by Regula ­ tion (EEC) No 1806/89 (4), is applicable to imports of an annual quantity up to the equivalent of 10 000 tonnes of husked rice, of rice of the long-grain aromatic Basmati variety hereinafter referred to as Basmati rice ; whereas the reduction in levy is subject to the condition that the reduced levy must not be less than the difference between the free-at-frontier price for Basmati rice and the threshold price for long-grain rice ; Whereas detailed rules for the application of the above ­ mentioned Regulation are laid down by Commission Regulation (EEC) No 833/87 (*), as last amended by Regu ­ lation (EEC) No 674/91 (*) ; whereas experience suggests that some amendments should be made to these detailed rules and inserted, for the sake of readability, in a new text containing all the rules applicable ; Whereas morphological characteristics alone do not enable Basmati rice to be distinguished from other long ­ grain rice ; whereas a certificate of authenticity of the product should therefore be issued by competent authori ­ ties recognized by the Commission in the exporting countries ; Whereas the import licences provided for in Regulation (EEC) No 3877/86 are issued with a view to the applica ­ tion of a reduced levy ; whereas, with this in mind and having regard to the system provided for in Article 1 of Regulation (EEC) No 3877/86, it is appropriate to provide for licence applications to be accompanied by advance fixing of the levy ; Whereas, to enable the Commission to implement, where appropriate, Article 2 of Regulation (EEC) No 3877/86, HAS ADOPTED THIS REGULATION : Article 1 1 . The arrangements provided for in Regulation (EEC) No 3877/86 shall apply to Basmati rice falling within CN codes ex 1006 10 27, ex 1006 10 98 , ex 1006 20 17, ex 1006 20 98, ex 1006 30 27, ex 1006 30 48, (') OJ No L 361 , 20. 12. 1986, p. 1 . 0 OJ No L 297, 29. 10. 1991 , p. 1 . 0 OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 177, 24. 6. 1989, p. 1 . Is) OJ No L 80, 24. 3. 1987, p. 20. ( «) OJ No L 75, 21 . 3. 1991 , p. 29. f) OJ No L 94, 7. 4. 1989, p. 13 . (8) OJ No L 75, 21 . 3 . 1991 , p. 30 . No L 10/10 Official Journal of the European Communities 16 . 1 . 92 ex 1006 30 67 and ex 1006 30 98 placed in free circula ­ tion providing that it is covered by import licences issued subject to the presentation of a certificate of authenticity issued by the competent authorities recognized by the Commission in the exporting country and listed in Annex I hereto. 2. Without prejudice to Article 6 (2), the total quantity specified in Article 2 of Regulation (EEC) No 3877/86 shall be allocated at a rate of 3 500 fonnes of husked rice equivalent for each of the first two four-month periods of a year and 3 000 tonnes for the third four-month period. Any quantity which is not allocated during one four ­ month period may be added to that for the following four-month period. which, on the day the application is submitted, would normally be applicable in the case of the product concerned. 2. Without prejudice to Article 6 (2), applications for import licences shall be valid only if lodged on the first five working days of January, May and September. 3 . Notwithstanding Article 8 (4) of Commission Regu ­ lation (EEC) No 3719/88 ('), the quantity released for free circulation may exceed that indicated in boxes 17 and 18 of the import licence. The figure zero shall be entered to that effect in box 19 of the licence. 4. Applications for licences shall be admissible only if :  they are submitted by a natural or legal person who at the time the application is submitted has been engaged for at least 12 months in a commercial activ ­ ity in the cereals and/or rice sector and who is entered in the public register of a Member State,  applications by the same applicant do not exceed 1 000 tonnes of husked rice equivalent per application period. Conversion into husked equivalent shall be on the basis of the conversion rates laid down in Commission Regulation No 467/67/EEC (2),  the applicant declares in writing that he has not submitted and undertakes not to submit applications for the same product in Member States other than that in which the application has been made ; where the applicant submits applications in two or more Member States, all the applications shall be inadmis ­ sible. Article 2 1 . An original and three copies of different colours of the certificate of authenticity shall be drawn up using a form, a specimen of which appears in Annex II hereto. The size of the form shall be approximately 210 mm x 297 mm. The original shall be drawn up on paper so that any mechanical or chemical forgery can be detected. 2. The forms shall be printed and completed in English. 3 . The original and the copies thereof shall be completed either using a typewriter or by hand. In the latter case, they must be completed in ink using block capitals. 4. Each certificate of authenticity shall bear a serial number in the right-hand uppermost box. The copies shall bear the same numbers as the original. 5. The issuing body shall keep two copies and shall hand over the original and one copy to the applicant. Article 3 The certificate of authenticity shall be valid for 90 days from its date of issue. It shall be valid only if the boxes have been properly completed and if it has been stamped in accordance with the instructions printed on it. Article 5 1 . Not later than the 13th day after the expiry of the time limit for submitting applications for licences the Conjmission shall notify the Member States by telex :  that licences may be issued in respect of all the quan ­ tities applied for and notified to it pursuant to Article 7 (a), or  of the standard percentage reduction which must be applied to the quantities applied for and notified to it, or  that the conditions laid down in Article 1 of Regula ­ tion (EEC) No 3877/86 for entitlement to a reduced levy have not been met. 2. Licences shall be issued, for the quantities applicable under paragraph 1 , provided that the applicant submits the original and a copy of the certificate of authenticity specifying a quantity, equal to that applicable under the Article 4 1 . The application for an import licence shall be submitted to the competent authorities of the Member States, and shall include an application for advance fixing of the levy valid on the day it is submitted. Notwithstanding Article 12 (b) of Regulation (EEC) No 891 /89, the security shall be equal to 25 % of the levy (&lt;) OJ No L 331 , 2. 12. 1988 , p. 1 . M OJ No 204, 24. 8 . 1967, p. 1 . 16. 1 . 92 Official Journal of the European Communities No L 10/11 said paragraph 1 . The original of the certificate of authen ­ ticity shall be kept by the body issuing the import licence, which shall certify that the copy corresponds to the original. The party concerned must present the copy to the customs authorities when the product to which it relates is released for free circulation. Where the quantity for which the import licence is issued is less than that applied for, the security required under Article 4 ( 1 ) shall be reduced accordingly. 3. The import licence shall include : (a) in box 20, one of the following : ex 1006 30 67 and ex 1006 30 98 may be placed in free circulation ; the remaining quantities must consist of rice falling within codes ex 100610 27, ex 1006 10 98, ex 1006 20 17 and ex 1006 20 98 . 2. The quantity for allocation in January 1992 shall be 8 500 tonnes of husked rice equivalent. Import applica ­ tions in respect of this quantity shall be admissible during the last five working days of January 1992. For the period from 1 January 1996 to 30 June 1996 the maximum quantity to be placed in free circulation under this Regulation shall be 5 000 tonnes of husked rice equi ­ valent. Import applications in respect of this quantity shall be admissible during the first five working days of 1996. ExacciÃ ³n reguladora reducida Basmati, certificado de autenticidad n ° . . ., emitido por . . ., Reduceret afgift Basmati , Ã ¦gthedscertifikat nr udstedt af . . ., ErmÃ ¤Ã igte AbschÃ ¶pfung Basmati, Echtheitszeugnis Nr. . . ., ausgestellt von . . ., Ã Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã · Ã µÃ ¹Ã Ã Ã ¿Ã Ã ¬ Basmati, ÃÃ ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã ³Ã ½Ã ·Ã Ã ¹Ã Ã Ã ·Ã Ã ±Ã  Ã ±Ã Ã ¹S. . . ., Ã µÃ ºÃ ´Ã Ã ¸Ã ·Ã ºÃ µ Ã ±ÃÃ  . . ., Reduced levy Basmati, certificate of authenticity No . . ., issued by . . ., PrÃ ©lÃ ¨vement rÃ ©duit Basmati, certificat d authenticitÃ © n ° . . ., Ã ©mis par . . ., Prelievo ridotto Basmati, certificato di autenticitÃ n. . . ., emesso da . . ., Verlaagde heffing Basmati , echtheidscertificaat nr. . . ., afgegeven door . . ., Direito nivelador reduzido Basmati, certificado de autenticidade n? . . ., emitido por ... ; Article 7 The Member States shall forward to the Commission, by telex, the following information : (a) not later than the second working day following the expiry of the period during which applications may be submitted, the quantities of rice, in respect of each CN code concerned, for which applications for import licences have been submitted pursuant to Article 1 of Regulation (EEC) No 3877/86, and the names and addresses of the applicants ; (b) not later than two working days following their issue, the quantities of rice, in respect of each CN code concerned, for which import licences have been issued, stating the date and the exporting country and the names and addresses of the holders ; (c) on the last working day of the month following that in which the rice was placed in free circulation, the quantities of Basmati rice, by CN code and by country of origin, which have been placed in free circulation . Similarly, the Commission must be notified accordingly if no application has been submitted, no licence issued or no quantity imported during the period concerned. (b) in box 8, the country or territory in which the product originates. The product must be imported from the country of origin stated on the licence. 4. Notwithstanding Article 9 of Regulation (EEC) No 891 /89, import licences shall be valid from the day on which they are issued, within the meaning of Article 21 ( 1 ) of Regulation (EEC) No 3719/88, until the end of the third month following that of issue. 5 . Notwithstanding Article 9 of Regulation (EEC) No 3719/88, the rights arising from the import licence shall not be transferable. However, where the quantity for which the licence is issued does not exceed 20 tonnes, the licence may be cancelled, and the security concerned released, if the party concerned submits a request to that effect to the agency which issued the licence. Where a licence is cancelled the competent agency of the Member State concerned must, within two days of the said cancellation , communicate the quantity concerned. Article 8 Pursuant to Regulation (EEC) No 3877/86, the Commis ­ sion shall fix, for the periods during which applications are admissible, the levies to be applied to imports. Article 9 Regulation (EEC) No 833/87 is hereby repealed . Article 6 1 . Of the quantity referred to in Article 2 of Regulation (EEC) No 3877/86, only 3 450 tonnes of rice falling within CN codes ex 1006 30 27, ex 1006 30 48, Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 10/12 Official Journal of the European Communities 16. 1 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 January 1992. For the Commission Ray MAC SHARRY Member of the Commission ANNEX I Competent authorities (or issuing the certificates of authenticity referred to in Article 1 India :  Export Inspection Council (Ministry of Commerce, Government of India),  Directorate of Marketing and Inspection (Ministry of Agriculture and Rural Development). Pakistan : Rice Export Corporation of Pakistan Ltd, Karachi . No L 10/1316. 1 . 92 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II class="page"> </body></html>